Case 0:20-cv-61360-BB Document 4 Entered on FLSD Docket 07/20/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-61360-BLOOM/Reid

 ALAN KEITH HOUCHEN,

        Plaintiff,

 v.

 BROWARD COUNTY SHERIFFS
 OFFICE, et al,

       Defendants.
 ____________________________/

                                               ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. Plaintiff is

 currently incarcerated and is proceeding pro se. As a result, this case was automatically referred

 to Magistrate Judge Lisette M. Reid pursuant to Administrative Order 2019-2. ECF No. [2].

 Plaintiff filed a complaint on July 7, 2020 asserting claims pursuant to 42 U.S.C. § 1983. ECF No.

 [1] (“Complaint”). Upon review, the Complaint contains allegations that are duplicative of the

 allegations at issue in Case No. 20-cv-61158-UU.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

            1. The Court WITHDRAWS the reference, ECF No. [2].

            2. The Complaint is DISMISSED as duplicative of Case No. 20-cv-61158-UU.

                Plaintiff may continue his litigation in that case.

            3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                all pending motions are DENIED as moot, and all deadlines are TERMINATED.

            4. The Clerk of Court shall CLOSE this case.
Case 0:20-cv-61360-BB Document 4 Entered on FLSD Docket 07/20/2020 Page 2 of 2

                                                    Case No. 19-cv-62747-BLOOM/Reid


        DONE AND ORDERED in Chambers at Miami, Florida, on July 17, 2020.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
 Copies to:

 Alan Keith Houchen
 131901805
 Paul Rein Detention Facility
 Inmate Mail/Parcels
 2421 NW 16 Street
 Pompano Beach, FL 33069




                                          2
